Citation Nr: 0323330	
Decision Date: 09/10/03    Archive Date: 09/23/03

DOCKET NO.  02-13 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for asthma.


ATTORNEY FOR THE BOARD

Helen E. Costas, Associate Counsel


INTRODUCTION

The veteran had active service from September 1955 to April 
1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Oakland, California.



FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's claim.

2.  There is no evidence of asthma at entrance to service, no 
evidence of asthma during service, and no competent evidence 
linking any current disability from asthma to the veteran's 
period of active service.


CONCLUSION OF LAW

Service connection for asthma is not established.  
38 U.S.C.A. §§ 1131, 1132, 5107 (2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA),     38 U.S.C.A. § 5100 et seq. (West 2002), 
eliminated the requirement for a well-grounded claim, 
enhanced the VA's duty to assist a claimant in developing 
facts pertinent to his claim, and expanded the VA's duty to 
notify the claimant and his representative, if any, 
concerning certain aspects of claim development. VA 
promulgated regulations that implement these statutory 
changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).

Review of the claims folder reveals compliance with the VCAA.  
That is by way of a May 2000 rating decision, an August 2001 
statement of the case, and the December 2001 and September 
2002 supplemental statements of the case, the RO provided the 
veteran and his representative with the applicable laws and 
regulations and gave notice as to the evidence needed to 
substantiate his claims.  Additionally, the RO sent the 
veteran three separate letters, in February 2001, July 2001, 
and February 2002, explaining the notice and duty to assist 
provisions of the VCAA, including the respective 
responsibilities of VA and the veteran to identify and/or 
secure evidence, listed the evidence and asked the veteran to 
submit and authorize the release of additional evidence.  
Furthermore, the August 2001 statement of the case and the 
December 2001 and September 2002 supplemental statements of 
the case include the text of the relevant VCAA regulations 
implementing regulation.  Accordingly, the Board finds that 
the veteran has been afforded all notice required by statute.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

With respect to the duty to assist, the RO has obtained all 
relevant service medical and dental records, as well as 
private medical records.  See Charles v. Principi, 16 Vet. 
App. 370 (2002).  The RO has not secured an examination as to 
the etiology of the veteran's asthma.  The duty to secure a 
medical examination or opinion is only triggered when there 
is some competent evidence of a causal connection between the 
veteran's disability and his military service.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).  Other than the 
veteran's lay opinion there is no other suggestion, in the 
record, that there is a nexus between the veteran's asthma 
and his period of active service.  Therefore, as discussed in 
detail below, the Board finds that there is insufficient 
evidence of record to trigger the requirement for VA to 
secure a medical examination or opinion.  Id.  

Finally, the veteran has had ample opportunity to present 
evidence and argument in support of his appeal.  As he has 
received all required notice and assistance, there is no 
indication that the Board's present review of the claim will 
result in any prejudice to the veteran.  Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

A veteran is considered to have been in sound condition when 
examined and accepted into service, except as to defects, 
infirmities, or disorders noted at entrance, or where clear 
and unmistakable evidence demonstrates that an injury or 
disease existed before service.  38 U.S.C.A. § 1132; 
38 C.F.R. § 3.304(b).  Only such conditions as are recorded 
in examination reports are to be considered as noted.  
38 C.F.R. § 3.304(b).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b).

In this case, the August 1955 enlistment exam reflects no 
finding of asthma or other respiratory abnormality.  In fact, 
service medical records are completely negative for symptoms, 
diagnosis, or treatment of asthma or other chronic 
respiratory disease.  The veteran affirmatively denies ever 
having asthma on three separate medical history reports dated 
in August 1955, May 1956 and March 1958.  Therefore, the 
veteran is presumed to have been in sound condition when 
examined, accepted and enrolled for service.  38 C.F.R. § 
3.304.  The Board acknowledges that the veteran has submitted 
statements from himself and relatives describing a history of 
asthma as a child.  However, these lay statements do not 
provide clear and convincing evidence such that they would 
rebut the presumption of soundness upon enlistment.  Id.  
Thus, service connection may be established if it is shown 
that asthma was incurred in service, without regard to 
whether it was aggravated.

Again, the service medical records are negative for 
complaint, diagnosis, or treatment of asthma.  Moreover, the 
veteran has provided outpatient records from the medical 
center in Fresno, for asthma treatment, these records present 
no evidence that the asthma was incurred or aggravated by 
service.  The veteran also received treatment for atypical 
chest pain at the St. Agnes Medical Center; however, this 
treatment was not related to his asthmatic condition.  Direct 
service connection requires evidence of a current disability 
with a relationship or connection to an injury or disease or 
some other manifestation of the disability during service.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-
Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas 
v. Principi, 3 Vet. App. 542, 548 (1992)).  As there is no 
evidence of a nexus between asthma and service, there is no 
basis for establishing service connection for asthma.  38 
C.F.R. § 3.303.  

Finally, medical diagnoses involve questions that are beyond 
the range of common experience and common knowledge and 
require the special knowledge and experience of a trained 
medical professional.  Although the veteran has presented 
statements regarding the exacerbation of his respiratory 
problems due to exposure to coal dust, at Chanute Air Force 
Base in Champaign, Illinois, the record does not show that he 
is a medical professional, with the training and expertise to 
provide clinical findings regarding any relationship of his 
respiratory disability to service. His lay statements, while 
credible with regard to his subjective complaints and 
history, are not sufficient competent evidence for the 
purpose of showing a nexus between current respiratory 
disability and service.  Where the determinative issue 
involves medical causation or a medical diagnosis, there must 
be competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status do not constitute 
competent medical evidence.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Consequently, without any medical support in the 
record, the Board cannot accord any probative value to his 
statements regarding the incurrence of his respiratory 
disability in service.  See Espiritu, 2 Vet. App. at 495.


ORDER

Service connection for asthma is denied.




	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

